Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 07, 2021  has been entered.


Status of the Claims 
Claims 1-20 are now present in this application. Claim 1 is independent. 


Claim Rejections
Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (2019/0214376) in view of Choi (2014/0291623).

Regarding claim 1, KIM teaches a light emitting device (specially refer figures 1-5,7 and relate texts), comprising: 
a plurality of light emitting elements LEDs; 
a plurality of color conversion elements CCL1/CCL2 disposed on at least a portion of the plurality of light emitting elements; 
10a protective layer ECL [0085] disposed on the plurality of color conversion elements; 
a pixel defining layer PDL, wherein at least two of the plurality of the color conversion element CCL1/CCL2 are segregated by the pixel defining layer PDL; and 
15wherein the protective layer [0085] is a multilayer structure BM/BLB, the protective layer comprises a blue light blocking layer BLB, and the blue light blocking layer overlaps at least one of the plurality of color conversion elements CCL1/CCL2. 
KIM does not teaches at least one of a plurality of spacers disposed corresponding to the pixel defining layer.
Choi teaches at least one of a plurality of spacers 500/600 disposed corresponding to the pixel defining layer 400 (specially refer figures 4-5 and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include at least one of a plurality of spacers disposed corresponding to the pixel defining layer in KIM’s structure in order to prevent or block the moisture from moving to the pixel definition layer [0069] in last 3 lines. 
Regarding claim 2 (the light emitting device of claim 1), KIM teaches the multilayer structure ECL/BLB comprises an organic layer and a first inorganic layer disposed thereon [0085].
Regarding claim 4 (the light emitting device of claim 2), KIM also teaches the multilayer structure further comprises a second inorganic layer, and the organic layer is disposed between the first inorganic layer and the second inorganic layer see [0085] in lines 5-8.
Regarding claim 5 (the light emitting device of claim 4), KIM teaches all limitations as cited in the above claim except for a thickness of the first inorganic layer is different from a thickness of the second inorganic layer.
However, there is no evidence indicating that” for a thickness of the first inorganic layer is different, from a thickness of the second inorganic layer." is critical and it has been held that it is not inventive, since it has been held to be within the general skill of a worker in the art to select known structure on the basis of its suitability for the suitable application. 
Regarding claim 6 (the light emitting device of claim 1), KIM teaches the plurality ofcolor conversion elements CCL1/CCL2 are disposed on only the portion of the plurality of light emitting elements LEDs.
Regarding claim 7 (the light emitting device of claim 6), KIM teaches the plurality of color conversion elements [0057] output red light RPA green light GPA, or a combination thereof.
Regarding claim 8 (the light emitting device of claim 1), KIM teaches the plurality of color conversion elements CCL1/CCL2 are disposed on the plurality of light emitting elements LEDs respectivelv.
Regarding claim 9 (the light emitting device of claim 1), KIM teaches the plurality of
light emitting elements emit blue light BPA.

Regarding claim 10 (the light emitting device of claim 1), KIM teaches the multilayer structure ECL/BLB comprises at least one insulating layer ECL [0085].
Regarding claim 11 (the light emitting device of claim 1), KIM teaches the multilayer structure ECL/BLB comprises at least one conductive layer [0085] in lines 6-10.
Regarding claim 14 (the light emitting device of claim 1), KIM teaches comprising: the blue light blocking layer BLB disposed on the protective layer ECL.
Regarding claim 15 (the light emitting device of claim 1), KIM teaches further comprising a plurality of cavities (cavities are between defining layer PDL, wherein the plurality of color conversion elements CCL1/CCL2 are respectively and individually disposed in a plurality of cavities
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (2019/0214376) in view of Choi (2014/0291623) and further in view of Chen et al. (2019/0067533).
 

Regarding claim 12 (the light emitting device of claim 1), KIM in view of Choi teaches all limitations as cited in the above claim except for the protective layer has a top surface, wherein the top surface comprises a plurality of recesses.
Chen discloses the protective layer 122 has a top surface, wherein the top surface comprises a plurality of recesses IG4C. (Specially refer figures 4A-4B, 5 and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include the protective layer has a top surface, wherein the top surface comprises a plurality of recesses in KIM in view of Choi‘s structure in order to improve conversion efficiency and light uniformity.
Regarding claim 13 (the light, emitting device of claim 12), Chen teaches the plurality of recesses 104c are located corresponding to the plurality of color conversion elements 1082.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (2019/0214376) in view of Choi (2014/0291623) and further in view of CHA et al. (2017/0250318) / LEE et al. (2018/0182931).
Regarding claim 16 (the light emitting device of claim I), KIM in view of Choi teaches all limitations as cited in the above claim except for the plurality of color conversion elements are disposed on a surface of a planarization layer.
CHA teaches the plurality of color conversion elements 13as/13bs/13cs are disposed on a surface of a planarization layer 160 (fig. 15).
before the effective filling date of the claimed invention at the time the invention was made to form the plurality of color conversion elements are disposed on a surface of a planarization layer in KIM in view of Choi’s structure in order to obtain a light emitting device package having a compact size, improved light conversion efficiency, and enhanced reliability, may be provided.
Regarding claim 17 (the light emitting device of claim 1), KIM in view of Choi teaches all limitations as cited in the above claim except for a thickness of the protect layer is greater than a thickness of one of the plurality of color conversion elements.
LEE teaches a thickness of the protect layer 167 is greater than a thickness of one of the plurality of color conversion elements 141a/141b (fig, 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include a thickness of the protect layer is greater than a thickness of one of the plurality of color conversion elements in KIM in view of Choi’s structure in order to obtain a light emitting device package having a compact size, improved light conversion efficiency, and enhanced reliability, may be provided [0124].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. in view of Choi et al. further in view of LEE et al. (2020/0006612).
Regarding claim 18 (the light emitting device of claim 1), KIM in view of Choi teaches all limitations as cited in the above claim except for the protective layer has one or more distributed Bragg reflector layers.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include the protective layer has one or more distributed Bragg reflector layers in KIM in view of Choi’s structure because it has favorable moisture resistance to protect light emitting device from moisture [0072] in last 4 lines.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM el al. in view of Choi el al. further in view of Steckel et al. (2018/0190625).
Regarding claim 19 (the light emitting device of claim 1), KIM in view of Choi teaches all limitations as cited in the above claim except for the protective layer comprises a distributed Bragg reflector layer and an organic color filter.
Steckel teaches the protective layer comprises a distributed Bragg reflector layer 465 and an organic color filter 410 (specially refer figures 20D-2QE and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include the protective layer comprises a distributed Bragg reflector layer and an organic color filter in KIM in view of Choi’s structure in order to absorb the peak emission wavelength of the first light emitting device ([0009] in last 2 lines).
Regarding claim 20 (the light emitting device of claim 1), KIM in view of Choi teaches all limitations as cited in the above claim except for the protective layer comprises a distributed Bragg reflector (DBR.) layer, an inorganic electric conductive layer and an organic color filter which is sandwiched between the DBR layer and the inorganic electric conductive layer,
Steckel teaches the protective layer comprises a distributed Bragg reflector (DBR) layer 465, an inorganic electric conductive layer 430 and an organic color filter 410 (specially refer figures 20D-20E and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include the protective layer comprises a distributed Bragg reflector (DBR) layer, an inorganic electric conductive layer and an organic color filter in KIM in view of Choi’s structure in order to absorb the peak emission wavelength of the first light emitting device ([0009] in last 2 lines).
The above references are silent in teaching of an organic color filter which is sandwiched between the DBR layer and the inorganic electric conductive layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the protective layer comprises a distributed Bragg reflector (DBR) layer, an inorganic electric conductive layer and an organic color filter which is sandwiched between the DBR layer and the inorganic electric conductive layer, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819